﻿Mr. President, I should like to join other speakers in congratulating you on your election to the presidency of the thirty-fifth session of the General Assembly. I am convinced that with your wisdom and experience you will successfully carry out the tasks which fall to you and lead the deliberations of this session to a favourable conclusion.
48.	I also wish to express my admiration for the manner in which your predecessor, Mr. Salim, conducted the proceedings of the thirty fourth session and of the special and emergency sessions which have taken place during the past year.
49.	May I also welcome Saint Vincent and the Grenadines to membership in the United Nations.
50.	I should like to extend the thanks of the Government of the Sultanate of Oman to the Secretary-General for the very effective and sincere efforts he has made in the past year in accordance with the mandate conferred upon him and to wish him every success in his work in the service of the United Nations.
51.	This year the General Assembly is meeting in particularly tense and unstable international circumstances, and that makes this a very important session, a session which has an even greater obligation to solve the problems of the world and lessen the dangers facing it, as well as the obligation to help this Organization to discharge its function of seeking solutions conducive to the safeguarding of peace with justice and establishing the basis for economic and social development.
52.	The question of the Middle East is one of the most important conflicts confronting us because it is a danger and threat to international peace and security. It is also a problem that urgently requires a just, global and lasting solution, as has been demonstrated by the concern shown by the international community, and its growing support for the Arab position.
53.	The position of the Sultanate of Oman on any peaceful attempt to produce a global, just and lasting settlement to this question is based on the principles which have been recognized by the international community. They are Israel's withdrawal from all the Arab territories occupied since 1967, the right of the Palestinian people to self- determination, and the return of Arab Jerusalem to Arab sovereignty.
54.	The international community has recognized the fact that the achievement of a just and lasting peace in the Middle East will be possible only if those principles are respected and that, in turn, requires that Israel discharge its obligation to respect international legality and the Charter of the United Nations, and cease to display contempt for the resolutions of the Organization.
55.	Recently the Knesset decided to annex Jerusalem and consider it as Israel's capital. That is just one more example of Israel's scorn and constitutes a flagrant provocation of the United Nations. It is also a challenge to Arab and Moslem feelings. This decision has in fact had the effect of increasing tension in the Middle East and has made it even more difficult to bring about peace. Israel is well aware of the fact that there can be no lasting peace without the restoration of the Holy City of Jerusalem to Arab sovereignty. I should like to remind the Assembly that my country supports the Islamic position on Jerusalem.
56.	Recently we witnessed a dangerous phenomenon in the international arena: the intervention of a major Power in the internal affairs of a small country, to the point of using armed force, invading small countries and overthrowing their lawful regimes. One of the most glaring examples of this can be seen in what happened in Afghanistan towards the end of last year.
57.	Following Soviet military intervention in Afghanistan, Oman joined 51 other States in calling for an emergency meeting of the Security Council to deal with that intervention. As we all know, the veto used by the Soviet Union prevented the adoption of the draft resolution submitted by the non-aligned countries to the Security Council, and made it impossible for the Security Council to discharge its primary responsibility of safeguarding international peace and security; that, in turn, led to the sixth emergency special session in January this year. At that session a resolution was adopted by an overwhelming majority calling for the immediate, unconditional and total withdrawal of the foreign forces from Afghanistan in order to enable its people to determine their own form of government and choose their economic, political and social systems free from outside intervention, subversion, coercion or constraint of any kind whatsoever. The resolution went on to urge the bringing about of conditions necessary for the voluntary return of the Afghan refugees to their homes. Unfortunately, that resolution has not been implemented any more than have other resolutions adopted in other forums on this subject, one of the most striking of which was the one adopted at the Eleventh Islamic Conference of Foreign Ministers, held at Islamabad from 17 to 22 May last 
58.	The continuation of the occupation of Afghanistan by Soviet troops is a threat to international and regional peace and security, and represents a danger to our region. That prompted us earlier in this session to join other States in requesting the inclusion in our agenda of an item dealing with the situation in Afghanistan.
59.	The scope of the events in Afghanistan goes beyond the borders of that country and represents a threat to neighbouring countries. The international community must put an end to this dangerous phenomenon, so that other small States will not be victims of military intervention by a major Power aimed at overthrowing the regimes in authority and at controlling their destiny.
60.	Here we should also like to mention the dangerous situation in Kampuchea and the continued presence there of Vietnamese forces. We must join those who have called for the withdrawal of Vietnamese forces from Kampuchean territory in order to allow the people there to determine their own future and government in complete freedom, without any, foreign pressure or presence.
61.	My country has already welcomed the independence of Zimbabwe and its admission to the United Nations at the eleventh special session of the General Assembly. But I should like to take this opportunity to express our conviction that Zimbabwe's accession to independence and sovereignty gives us cause for optimism at this session. We must also express our satisfaction at the efforts and political sagacity of the leaders of Zimbabwe which led to a peaceful and just solution of the problem. We hope that a just and speedy settlement will be found for the other outstanding problems on the African continent, allowing the peoples of the continent to achieve freedom, dignity and equality while eliminating all forms of racial discrimination which run counter to our convictions.
62.	Because of its geographical position and historical ties with African countries and peoples, Oman must express its concern at the foreign intervention in the Horn of Africa and urge that it be ended.
63.	When the Final Document of the tenth special session of the General Assembly set forth the disarmament strategy, we expressed our hope that its adoption would lead to objective measures to slow down the arms race. Regrettably, however, directly after that session, there was further escalation in the arms race and the amounts being spent on the development, quantitatively and qualitatively, of arms, especially nuclear weapons have attained astronomical levels. We agree with the Secretary-General when he says, in his report on the work of the Organization, that "present trends cast ominous shadows over disarmament efforts, both within and outside the framework of the United Nations"
64.	Here we can only repeat what we have already said on many occasions, namely, that we cannot deal with arms questions in a vacuum; there is a close connection between arms limitation on the one hand and the sense of security, calm and international legality on the other. We hope to come up, at the start of the second Disarmament Decade, with positive measures for submission to the second special session of the General Assembly on disarmament, to be held in 1982.
65.	Oman has always supported attempts to strengthen the security and integrity of certain geographical areas, and of course our support and our interest are particularly great in connection with the Indian Ocean, of which we are a coastal State, and with the problem of creating a zone of peace there. My delegation takes part in the work of the Ad Hoc Committee on the Indian Ocean and in preparations for the forthcoming conference in order to ensure its success and to enable the countries in the area to enjoy peace and security and not to fall prey to any attempt to bring them within the spheres of influence of others. We want the area to be one of construction and well-being and not one where disturbances will occur and where, in certain spots, terrorists and saboteurs are active.
66.	In the south-western part of our country, unfortunately, the Government of Democratic Yemen has made terrorism, sabotage and aggression against neighbours a technique which it wishes to use in its foreign relations. That has given rise to a number of complaints, which have been presented to this Organization. Democratic Yemen has concluded a political and military agreement with the Soviet Union which has made it a military base far exceeding the defence needs of an economically weak country with limited income.
67.	We all know that the United Kingdom, which colonized that country, had a very large military and naval base in Aden, and that it was the largest base east of the Suez. The base is bigger today, and has now become the most powerful base in the Indian Ocean and is being used by the Soviet Union. We note furthermore that the United States, for its part, has increased its naval forces in the Indian Ocean. However that may be, the Soviet Union today has a military strike force in the Indian Ocean and in adjacent areas through its bases in Afghanistan, in the Horn of Africa and in Aden. Moreover, it has its bases in areas bordering on ours. All this represents a grave direct threat to the independence and stability of the States of the region.
68.	The important thing here is to reaffirm what the non- aligned States have always requested: the removal of all foreign bases from the Indian Ocean and that region, in order to make it immune from conflicts of interest and spheres of influence.
69.	The major Powers must adopt peaceful policies consistent with their obligations under the Charter of the United Nations. Given those continuing threats, the Sultanate of Oman has no choice but to take whatever legal action it can to guarantee its territorial integrity in observance of the Charter and the principles of non-alignment, especially the principle of non-interference in internal affairs. Oman reaffirms its fundamental position, which is that we are opposed to all military alliances regardless of their form, and that we call for the elimination of all foreign military bases in the Indian Ocean.
70.	Together with its interest in creating a zone of peace in the Indian Ocean, Oman continues to discharge its duty as a State on the Strait of Hormuz, a vital artery linking the Gulf to the Indian Ocean. Along it is shipped much of the oil sent to consumer countries by the producers. The Sultanate of Oman has presented certain proposals to IMCO on the regulation of maritime traffic in the territorial waters of the Strait. It wishes to safeguard passage through these territorial waters in order to preserve its own interests primarily, but also those of its sister States. It is opposed to any action likely to hamper shipping and to lead to foreign intervention in our area.
71.	The problem of refugees is causing us concern at the international level, but particularly in Africa and Asia. Although we are participating in the humanitarian efforts of the United Nations High Commissioner for Refugees to allay the suffering of millions, we hope that studies will be made to find the reasons for the existence of this grave humanitarian problem. Humanitarian aid is not enough; the problem must be tackled at its source.
72.	Today we can only say that we welcome and are indeed very pleased with the proposal which has been made by the Minister for Foreign Affairs of the Federal Republic of Germany [8th meeting] to include an additional item on our agenda, entitled "International co-operation to avert flows of refugees". We trust that the discussion will lead to realistic political solutions to the problem. The first solution must be to put an end to persecution and to obstacles preventing the return of refugees to their homes. There can be no solution to the problem if political and humanitarian considerations are separated. The political considerations involved in the problem of refugees must be faced with courage and determination.
73.	We all share feelings of frustration and disappointment because of the failure of the eleventh special session, which dealt with the international economic order. That failure was due to the fact that agreement could not be reached regarding the global negotiations, despite all our efforts. Nor were we able to reach a consensus consistent with General Assembly resolution 34/138 on establishing a new international economic order based on principles of equality and mutual benefit. In fact, we just succeeded in adopting limited measures which lead only to temporary solutions of the economic difficulties that we must overcome.
74.	My delegation agrees with the position of the Group of 77 regarding negotiating procedure and the agenda. What we find encouraging is that the text for the new International Development Strategy for the Third United Nations Development Decade was supported by a large majority, and we are convinced that it will be a vital part of the efforts to establish a new international economic order. The new Development Strategy will be the framework for development in the decade to come. Its implementation depends, in the first place, on the new negotiation frame-work, which requires an atmosphere of complete confidence in place of the distrust that prevailed during the eleventh special session. We say this in all sincerity and without casting aspersions on any of our partners. We hope that at the present session agreement will be possible on the agenda for the negotiations and the measures likely to make them a success.
75.	Our interest in the world-wide attempts to solve development problems goes hand in hand with our interest in developing Oman. We see economic development as a complex task which requires genuine and fruitful co-operation between developing and developed countries. Without such positive co-operation between the two groups it will be difficult to make tangible progress in this field. We believe that the efforts of the developing countries in the field of economic development will benefit not them alone but the international community as a whole. For our part, we are trying by every means to bring about our country's economic development in a balanced manner so that it shall be of benefit to all our citizens. We are convinced that the guiding purpose of any development effort is to raise the economic and social living standards of every citizen, within a framework of economic freedom, making it possible for all members of society to participate effectively in the building of the future. We affirm that we sincerely wish to participate, together with the international community, in the establishment of a world of freedom, prosperity and dignity.
76.	Oman will soon be celebrating its tenth anniversary, which is the anniversary of the national reawakening that has been presided over by Sultan Qabus ibn Sa'id since he took up the reins of power. These 10 years are very important in the history of Oman because we have been able to achieve at the national level, under a wise and enlightened leadership, a balanced development covering education, health, social services in every corner of the country, the construction of ports, roads and communications facilities, and the strengthening of the means of ensuring security and national defence. His Majesty's Government is convinced that economic and social development must have a deliberate methodology in order that its fruits be in harmony with Oman's environment and its Arab and Islamic base. The five-year plan that we began in 1975 is drawing to its close. We have made a success of it and we shall shortly be beginning a second one.
77.	My delegation would like to welcome here the results obtained during the ninth session of the Third United Nations Conference on the Law of the Sea. Those results constitute a victory for the United Nations and demonstrate the effort that it is making to make positive achievements within the framework of constructive negotiations and in spite of all the obstacles encountered.
78.	My country has accepted the compromises reached, after numerous difficulties, concerning the taking of decisions in the Conference—which is the executive organ of the international authority—which was accompanied by demonstrations of goodwill, not to speak of confidence and effective co-operation between all the members of the Conference, thus preventing a paralysis of its work.
79.	Since we are discussing a convention that seeks to codify the rules of international law governing the rights and duties of States with regard to the law of the sea, I should like to say that we should give thought also to the rights and responsibilities of countries that border on straits, with a view to ensuring that their security and independence shall be protected and that their coasts shall not be polluted, deliberately or by accident, all this to be covered by clear wording on the subject when texts on navigation in straits are being drafted and adopted at the next and last session of the Conference.
80.	My delegation hopes also that we shall reach agreement on other outstanding items such as, for example, the delimitation of maritime frontiers between States that border one another or that face one another across water, and that the median line will be adopted as the means of delimitation.
81.	My delegation agrees with other coastal States on the subject of the regulation of the passage of warships through our territorial zone, including the right to be advised in advance of such movement and to authorize it. We sincerely hope that 1981 will see the signature of a convention that will establish the basis for accord and peace at sea, which will strengthen international peace and security.
82.	In conclusion I would express the hope that detente and co-operation will govern tomorrow's world, notwithstanding differences of political and economic regimes, on the basis of respect for the sovereignty of States, non-interference in their internal affairs and fruitful co-operation among all States, thus ensuring the realization of the principles of the Charter of the United Nations.
